Citation Nr: 0832414	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-07 672	)	DATE
	)
	)
  
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for residuals of an 
injury to the left leg.


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service in the Philippine Guerilla and 
Combination Service from January 1944 to March 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  


FINDINGS OF FACT

1.  A low back disorder was not manifested during service 
and the appellant is not currently shown to have a low back 
disorder.  Any back disorder that may be present is not 
shown to be causally or etiologically related to service. 

2.  Residuals of an injury to the left leg were not 
manifested during service and are not shown to be causally 
or etiologically related to service. 


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.
38 U.S.C.A. §§ 1110, 1113, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  Residuals of an injury to the left leg was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The RO provided the appellant complete 
notice by letter dated in June 2006, prior to the rating 
action on appeal.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, whereas VA has 
obtained service treatment records and a private medical 
record.  The Board notes that the appellant has not been 
given a VA examination in connection with his claims of a low 
back disorder or residuals of an injury to the left leg 
related to service.  In disability compensation claims, VA 
must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence is on file for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, the Board notes that the evidence does 
not show that the appellant has a current low back disorder.  
Furthermore, in regards to the appellant's claim of residuals 
of an injury to the left leg, the Board notes that there is 
no evidence establishing an injury to the left leg during 
service, and that there is a lack of competent medical 
evidence linking current residuals of an injury to the left 
leg diagnosis to the claim of injury in service.  As such, 
the threshold for entitlement to an examination is not met 
for either claim.  See McLendon.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.     

Service Connection Claims

The appellant contends that his low back disorder and 
residuals of an injury to the left leg were caused by his 
time in service.  The appellant stated on his VA Form 21-526 
that his low back disorder is a result of constant encounters 
with Japanese soldiers and that his residuals of an injury to 
the left leg occurred when he was shot by a bullet from a 
firearm during service in August 1943.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b). However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  
Therefore, in order to establish service connection for a 
claimed disorder, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board has reviewed all of the evidence in the appellant's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.

The appellant's service treatment records, including the exam 
performed in connection with his entry into service, and his 
separation physical examination in May 1946 contain no 
evidence of complaints, treatment, or diagnosis for 
musculoskeletal defects.  Moreover, the appellant's Affidavit 
for Philippine Army Personnel dated January 1946, does not 
contain evidence of wounds or illness.  Furthermore, while 
the appellant indicated on his VA Form 21-526 that his 
residuals of an injury to the left leg (gun shot wound) 
occurred in August 1943, the Board observes that he began 
active service in January 1944.  The Board also acknowledges 
that appellant's private medical record, dated July 2006, 
which is the   
first medical evidence following separation from service 
indicating that he has residuals of an injury to the left 
leg.

The Board does not dispute the appellant's back pain; as a 
layman he is competent to report the existence of symptoms 
ascertainable by the senses.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Pain alone, however, is not a 
disability for VA purposes.  Absent a competent diagnosis of 
an underlying back disorder, service connection is not 
warranted for a low back disorder.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  In the present case, there is 
no evidence of record documenting complaints, treatment, or 
diagnosis.  Thus, without a diagnosis of a current 
disability, the appellant has failed to meet the critical 
first element of a service connection claim and as such, his 
claim must be denied.  See Brammer v. Derwinski, 3 Vet App. 
223 (1992).


The Board also acknowledges the appellant's contentions of 
residuals of an injury to the left leg and takes note of the 
medical certificate of record, dated July 2006, in which the 
appellant obtained a diagnosis of "gunshot wound, thigh 
residuals."  While the opinion cites a "total disability," 
it fails to provide any additional information regarding the 
time, location, or description of the alleged injury.  Thus, 
the Board finds that the foregoing report has limited 
probative value, if any, as it is merely a recitation of the 
appellant's self-reported and unsubstantiated history.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  However, a medical 
opinion cannot be disregarded solely on the rationale that 
the medical opinion is based on a history provided by the 
appellant.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
On the other hand, the Board may reject a medical opinion if 
the Board finds that other facts present in the record 
contradict the facts provided by the appellant that formed 
the basis for the opinion.  The Board should evaluate the 
credibility and weight of the history upon which the opinion 
is predicated.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).

In the present case, there is no competent medical evidence 
of record showing that the appellant's residuals of an injury 
to the left leg had its onset during active service or is 
related to any in-service disease or injury.  In addition, 
there is no indication of residuals of an injury to the left 
leg upon separation from service.  Moreover, the first 
medical evidence following service indicating that he has 
residuals of an injury to the left leg was in July 2006, 
approximately 60 years after separation from service.  This 
lengthy period without treatment is again evidence that there 
has not been a continuity of symptomatology, and it weighs 
against the claim.  See Maxon v. Gober, 230 F.3d 1330, (Fed. 
Cir. 2000).

In light of the aforementioned, the Board concludes that 
service connection for low back disability and residuals of 
an injury to the left leg must be denied.  As reflected by 
the discussion above, the preponderance of the evidence is 
against the veteran's claim. As such, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for low back disorder is denied.

Service connection for residuals of an injury to the left leg 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 





 Department of Veterans Affairs


